FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is FINAL.

This office action is in responsive to communication(s): 
Amendment filed on 9/23/2020.
RCE filed on 2/12/2020.
Amendment filed on 7/26/2019.
After final filed on 3/4/2019.
Amendment filed on 9/24/2018.
RCE filed on 6/28/2018.
Amendment filed on 10/17/2017, 3/5/3018.
RCE filed on 7/17/2017.
Amendment filed on 5/9/2017.
RCE filed on 12/15/2016.
Amendment filed on 10/14/2016.
Application filed on 10/1/2014, with priority date of 10/1/2014.

The status of the claims is summarized as below:
Claims 1-3, 7-12, and 19-26 are pending. 
Claims 1, 7, and 19 are independent claims.
In the amendment, Claims 1, 7-12, 19, and 24-25 have been amended. 
Claims 4-6 and 13-18 have been previously cancelled.
Claim 26 has been added.
The claim objection to claim 7 is respectfully withdrawn in light of the amendment.

Response to Arguments



Applicant’s arguments filed 9/23/202 have been fully considered but they are not persuasive.
The applicant argued for claims 1-3 and 21-23 based on Lanier and Yamada on pages 1-3. New ground of rejection based on Lambert and Demar has been set forth below, based on the changed claim scope from amendment dated 9/23/2020.
The applicant further argued for claims 7-12, 24, 25 on pages 3-5 that the cited arts Lanier, Yamada, Mathurin and Jordan failed to teach the claimed invention. The examiner respectfully disagrees. Specifically, the applicant argued that Mathurin fails to teach invoking any content recognition application based on audio determined to be other than the voice of a registered user. The examiner respectfully notes that the cited arts together teaches the claimed invention. While Lanier and Yamada are cited to teach method/application of providing media content on two devices simultaneously and enabling region view of the content on one of the device which can be initiated by user, Mathurin is cited to teach voice command activation of tasks that can also be initiated manually, while Jordan is cited to teach anonymous user voice command. The applicant additionally argued that Jordan is irrelevant to the claimed invention and does not teach determining detected audio to not to be a voice of a recognized user and to initiate content detection application. The examiner respectfully notes Lanier ([0082, 0084]) additionally teaches using microphone on remote control/secondary device to obtain user input, and Mathurin/Jordan both teach voice command systems. It would be obvious to one of ordinary skill in the art to improve existing media content software voice interface by looking into other voice systems. Furthermore, Jordan also teaches a media system with set top box, which is in the same field of endeavor as the claimed invention and cited arts Lanier-Yamada. Jordan ([0102]) is cited to teach that new users/unrecognized users can use help overlay to learn basic voice commands. Accordingly, the cited arts Lanier-Yamada-Mathurin-Jordan together teaches the claimed invention.
initiating a content detection application based on detection using a camera of a consumer electronics (CE) device”. The examiner further notes that the applicant argued for “automatically initiating” based on detection using a camera, which is not currently being claimed. 
The examiner advises to further narrow the scope of the claim, rather than broaden, to further advance prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12, 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 cites a device comprising (emphasis added) “… at least one processor in a primary display device … configured to instructions to …”. It is unclear what a device “configured to instructions to” means. Claims 8-12, 24-25 depend from claim 7, thus also are rejected as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 22-23 are rejected under 35 U.S.C. 103 as being as being unpatentable over Lambert et al. (US Pub 20150097843, hereinafter Lambert), in view of Demar et al. (US Pub 20110225544, previously cited, hereinafter Demar).

Per claim 1, Lambert teaches:
A device, comprising: (abstract [0003]: a method and system for an information handling system/computer with a build-in/embedded graphic controller of a service processor for remote management of the information system);
	at least one processor configured to execute instructions to: ([0017] Fig. 1 shows a processor 103);
		initiate a content detection application automatically at startup of a display device without further input from a user other than to initiate startup of the display device, the content detection application being executed by the processor to: ([0005, 0032-0034] information handling system may be computer or laptop, at boot of the laptop including the display, the components of the system 100 shown in Fig. 1 would facilitate remote console redirection of the display content of the laptop in mirroring fashion as shown in method of Fig. 2; the examiner notes “application” is interpreted broadly to not only mean software application but also hardware application);
		receive a selection of a region of video content being presented on a primary display device (PDD), the region of video content also being video content, and ([0027, 0035-0036, 0038-0039]: video/graphics data of the computer/laptop can be written additionally and simultaneously to both the discrete graphics controller 108 – to be displayed on the primary display of the laptop - and the embedded graphics controller 118 – to be displayed on the companion display of the remote management console - through shared memory 104, for both pre-OS boot as shown in step 204-208 in Fig. 2 and post-OS execution in step 212-216; for post-OS time, service processor 106 can request and receive graphics/video data from host processor to be displayed on the remote management system; the examiner further notes that a “region” can be broadly interpreted as either full or partial area of the video display);
		provide the selection to a companion device having a display such that the region of the video content can be presented on the display in a full screen … . ([0038-0039]: video/graphics data of the computer/laptop can be written additionally and simultaneously to both the discrete graphics controller 108 – to be displayed on the primary display of the laptop - and the embedded graphics controller 118 – to be displayed on the companion display of the remote management console; for post-OS execution time, the service processor 106 can request and receive graphics/video data from host processor to be displayed on the remote management system in steps 212-216 in Fig. 2; specifically at 

	Although Lambert teaches scaling the video graphics to fit companion display’s resolution, Lambert does not explicitly zooming the video; Demar teaches:
		provide the selection to a companion device … to zoom the region of the video content relative to presentation of the region of the video content on the PDD. ([0009, 0040, 0075] computer/laptop with multiple displays shown in Fig. 6 can provide control to individually zoom on each display device, as shown in the method in Fig. 9). 
	Demar and Lambert are analogous art because they both teach displaying video content on multiple devices. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having both Lambert and Demar before them to substitute synchronization by timing server on one of 		Demar and Lambert are analogous art because they both teaching methods of concurrent visual /video content on multiple displays. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Demar and Lambert before him/her, to modify the teachings of Lambert to include the teachings of Demar so that each displayed can be individually zoomed to provide better accessibility to users. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide better accessibility options to users by having separate control of zoom viewport and magnification level for each of the multiple displays (Demar [0036-0037]).

Per claim 2, Lambert-Demar further teaches:
The device of claim 1, wherein the selection is received from user input on the PDD. (Demar [0075-0077] Fig. 9 shows at step 902 and 906, first display can be zoomed with first viewport independently of the second display, as shown in Fig. 10A).

Per claim 3, Lambert-Demar further teaches:
The device of claim 1, wherein the selection is received from user input on the companion device. (Demar [0075-0077] Fig. 9 shows at step 904 and 908, second display can be zoomed with second viewport independently of the first display, as shown in Fig. 10A).

Per claim 22, Lambert-Demar further teaches:
The device of Claim 1, wherein the computer storage and the processor are embodied in the PDD and the device comprises the PDD. (Lambert [0021] graphical/video data can be displayed to a monitor locally coupled to information handling system/laptop 102 with processor 103 and memory 104).

Per claim 23, Lambert-Demar further teaches: 
The device of Claim 1, wherein the computer storage and the processor are embodied in the companion device and the device comprises the companion device. (Lambert [0032] management information system 124 can be a remote server with processor and memory; Demar: Fig. 9 shows both displays can be individually controlled and zoomed).

Claim 21 is rejected under 35 U.S.C. 103 as being as being unpatentable over Lambert et al. (US Pub 20150097843, hereinafter Lambert), in view of Demar et al. (US Pub 20110225544, previously cited, hereinafter Demar), and Lanier et al. (US Pub 20110185312, cited in 892 dated 10/6/2016,  hereinafter Lanier).

Per claim 21, Lambert-Demar does not explicitly teach a set top box, Lanier teaches:
The device of Claim 1, wherein the computer storage and the processor are embodied in a set top box and the device comprises the set top box. ([0045] where the video content source can be a set-top box).
		Lanier and Lambert-Demar are analogous art because Lanier also teaches method of concurrent visual/video content on multiple displays. Therefore, it 

Claim 26 is rejected under 35 U.S.C. 103 as being as being unpatentable over Lambert et al. (US Pub 20150097843, hereinafter Lambert), in view of Demar et al. (US Pub 20110225544, previously cited, hereinafter Demar), and Yamada et al. (US Pub 20050174482, hereinafter Yamada).

Per claim 26, Lambert-Demar do not explicitly teach synchronizing videos on two devices by delaying presentation; Yamada teaches:
		delay presentation of the video content on the PDD such that the companion device decodes the video content in synchronization with the PDD decoding the same video content to render decoded video including a decoded selection; ([0008-0009] Fig. 25B shows delay control device 12 at each RU/receiving device for introducing appropriate delays at each receiving device in order to synchronize the display of multiple streams, where the delay accounts for time differences cause by network communication and processing time for compress/decompress among the multiple video streams; [0152-0155] Fig. 17 shows an embodiment where one of the RU is acting as the video server VS, and additionally serving as the timing server to ensure proper delay is introduced so that each of the RU outputs in a synchronous state; the examiner interprets RU1 as the PDD, and other RU’s as companion devices, where all of the RU are synchronized to decode and render the selected quadrant of video on its respective display);
	Yamada and Lambert-Demar are analogous art because they both teach displaying video content on multiple devices. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having 

Claims 7-12, 24-25 are rejected under 35 U.S.C. 103 as being as being unpatentable over Lanier et al. (US Pub 20110185312, cited in 892 dated 10/6/2016,  hereinafter Lanier), in view of Yamada et al. (US Pub 20050174482, hereinafter Yamada), and Mathurin (US Pat 9462340, hereinafter Mathurin), and Jordan et al. (US Pub 20030078784, hereinafter Jordan).

Per claim 7, Lanier teaches:
A device comprising: ([0030] method of concurrently transmitting content to two devices for display performed by at least one device);
	At least one processor in a primary display device (PDD) configured to instructions to: ([0030] the method is performed by at least one device comprising a processor);
	Initiate a content detection application … , the content detection application being executable by the processor to: ([0030, 0096, 0102-0103] program for method is implemented or received in system 400 shown in Fig. 4);
	receive from a signal source media content simultaneously with the signal source sending the media content to a companion device for selection using the companion device of a region of the media content which is enlargeable on the companion device; ([0050] Fig. 1 shows media device 310 that send media content to concurrently to a primary user device A and a secondary/companion device B; [0055-0057] Fig. 3D shows a full screen zoomed view on secondary device B 314 of the video content playing on primary device A 312, where the user can select a region video content from a secondary device B to be displayed on a secondary device B);
	wherein the signal source is configured to receive a region of the media content from either the PDD or the companion device, and send the region to the companion device for presentation of the region on the companion device ([0055-0057] Fig. 3D shows a full screen zoomed view on device B 314 of the video content playing on device A 312 where the selection is made with user input on primary device A 312 as shown in Fig. 3D to be displayed on secondary device B 314).

	Although Lanier teaches displaying content synchronously on two devices ([0057]) and a single source of media content sending signals to the two devices, Lanier does not explicitly teach how the synchronization is done; Yamada teaches:
	decode the media content along with the companion device decoding the media content; ([0008-0009] Fig. 25B shows delay control device 12 at each RU/receiving device for introducing appropriate delays at each receiving device in order to synchronize the display of multiple streams, where the delay accounts for time differences cause by network communication and processing time for compress/decompress among the multiple video streams; [0152-0155] the VS shown in Fig. 17 also serves as timing server to ensure proper delay is introduced so that each of the RU outputs in a synchronous state);
	Yamada and Lanier are analogous art because they both teach displaying video content on multiple devices. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having both Yamada and Lanier before them to substitute synchronization by timing server on one of the rendering/display unit/device taught by Yamada for the generic synchronization of media content on primary and secondary devices taught by Lanier. Because both Lanier and Yamada teaches methods of concurrently display video content on multiple devices, it would have been obvious to on skilled in the art to substitute one known method for the other to achieve the predictable result of synchronizing video content on multiple devices. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 85 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).

	Lanier further teaches using microphone on remote control/secondary device to obtain user input ([0082, 0084]), but Lanier-Yamada do not explicitly teach voice command from other users to initiate the content detection application; Mathurin teaches:
	Initiate a content detection application based on detected audio (abstract, col 1 line 37-56: user can use voice to activate audio/video content through multiple interfaces).
		Mathurin and Lanier are analogous art because Mathurin also teaches method of controlling visual/audio content on multiple devices/displays. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Mathurin and Lanier before him/her, to modify the teachings of Lanier to include the teachings of Mathurin so that voice command can be used to control the multiple interfaces. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to improve and increase accessibility of contents (Mathurin col 1 line 9-15).

	Additionally Lanier-Yamada-Mathurin do not explicitly teach voice of a unrecognized user for voice command process; Jordan teaches:
	initiate a([0102] help overlay can be provided to new users to allow then to control basic functionality of a speech enabled application).
		Jordan and Lanier-Yamada-Mathurin are analogous art because Jordan also teaching methods voice controlled application. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Jordan and Lanier-Yamada-Mathurin before him/her, to modify the teachings of Lanier-Yamada-Mathurin to include the teachings of Jordan so that any other user besides the recognized user can also use voice commands on the application. One would be motivated to make the 

Per claim 8, Lanier further teaches:
The device of claim 7, wherein the instructions when executed by the processor configure the processor to:
	receive a selection of a region of video content being presented on a primary display device (PDD), the region of video content being less than a full screen view of the video content as presented on the PDD; (Lanier [0055][0058] user input may be used to select a region of the video content displayed on device A 312, as shown in Fig. 3D, to be displayed as zoomed view on device B 314);
	provide the selection to a companion device having a display such that the region of video content can be presented on the display in full screen to zoom the region of video content relative to presentation of the region of video content on the PDD. (Lanier [0055-0057] Fig. 3D shows a full screen zoomed view on device B 314 of the video content playing on device A 312);

Per claim 9, Lanier-Yamada further teaches:
The device of claim 8, wherein the processor is in the PDD and the selection is received from user input on the PDD. (Lanier [0055] Fig. 3D shows a zoomed view on device B 314 of the video content playing on device A 312, where the selection of the zoom region can be made on the primary device A 312).

Per claim 10, Lanier-Yamada further teaches:
The device of claim 8, wherein the processor is in the companion device and the selection is received from user input on the companion device, the instructions when executed by the processor configuring the processor to present the region of video content full screen on the companion device. (Lanier [0055-0056] Fig. 3D shows a zoomed view on secondary device B of video content playing on primary device A, where the user can pan to another spatial portion of the content on the secondary device B based on user input).

Per claim 11, Lanier-Yamada further teaches:
The device of claim 8, wherein the instructions when executed by the processor configure the processor to, responsive to the selection, re-encode the region of video content and send the region of video content re-encoded to the companion device. (Yamada [0177] Fig. 8 shows that different regions of the video are shown from different display device D1-D4, where the video content is divided and analyzed, and then each display region is re-encoded according to its corresponding region).

Per claim 12, Lanier-Yamada further teaches:
The device of claim 11, wherein the processor is in a set top box providing the video content to both the PDD and the companion device. (Yamada Fig. 17 shows a video/TV tuner providing video content to 4 different RU for displays; Lanier [0058] video stream for both primary and secondary devices are received from a single source of media content; [0045] where the video content source can be a set-top box).

Per claim 24, Lanier further teaches:
The device of Claim 7, comprising the PDD. ([0055] user can make selection on primary interface device/PDD 312 as shown on 3D to display zoomed view on the secondary device).

Per claim 25, Lanier further teaches:
The device of Claim 7, comprising the companion device. ([0055-0056] Fig. 3D shows a zoomed view on secondary device B of video content playing on primary device A, where the user can pan to another spatial portion of the content on the secondary device B based on user input; [0084] the display of the remote control device can serve as secondary interface device shown in Fig. 3A).

Claims 19-20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Lanier et al. (US Pub 20110185312, cited in 892 dated 

Per claim 19, Lanier further teaches: 
a signal source configured to provide media content to a primary display device (PDD) and a companion device, comprising: ([0030] method of concurrently transmitting content to two devices for display performed by at least one device; [0050, 0058] video stream for both primary and secondary devices are received from a single source of media content, where it can be a media device 310 shown in Fig. 3);
	at least one processor configured with instruction to: and (Lanier Fig. 4 processor 404)
		initiate a content detection application … , the content detection application being executable by the processor to: ([0030, 0096, 0102-0103] program for method is implemented or received in system 400 shown in Fig. 4);
		send media content simultaneously to the PDD and the companion device for selection of a region of the media content which is enlargeable on the companion device; ([0050, 0057] Fig. 3A shows media device 310 that send media content concurrently to a primary user device A and a secondary/companion device B; [0050, 0055-0057] Fig. 3D shows a full screen zoomed view on secondary device B 314 of the video content playing on primary device A 312, where the user can select a region video content from a secondary device B to be displayed on a secondary device B);
		receive a selection of a region of the media content from either the PDD or the companion device; and ([0055-0057] Fig. 3D shows a full screen zoomed view on device B 314 of the video content playing on device A 312 where the selection is made with user input on primary device A 312 as shown in Fig. 3D to be displayed on secondary device B 314);
		responsive to the selection, presenting the region of the media content full screen on the companion device. ([0055-0057] Fig. 3D shows a full screen zoomed view on device B 314 of the video content playing on device A 312 

	Although Lanier teaches a camera as part of the user interface device ([0046]), Lanier does not explicitly teach initiate the application based on detection using a camera of a consumer device; Demar teaches:
	initiate a content detection application based on detection using a camera of a consumer electronics (CE) device, the content detection application being executable by the processor to: ([0042-0043] Fig. 6 shows computer can be connected to a video camera device, where the video camera can serve as external sources of visual content; accordingly, upon detection of image from the video camera as a source, the method/application handling display content can be utilized/initiated by the user to process the image from video camera to enhance and shown on the computer with magnification as shown in Fig. 8; the examiner further notes “initiate a content detection application” is interpreted as the process of starting zoomed view of specific portion of the display, i.e. zoomed view such as 1030 or 1032 shown in Fig. 10A).
		Demar and Lanier are analogous art because they both teaching methods of concurrent visual content on multiple displays. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Demar and Lanier before him/her, to modify the teachings of Lanier to include the teachings of Demar so that video camera can also serve as a signal source. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to improve flexibility of displaying visual content on multiple display devices by enable video camera to be used as a source and a display, and help the visually impaired users to view content through magnification (Demar [0004, 0008]).

Per claim 20, Lanier further teaches:
The signal source of Claim 19, wherein the signal source comprises a set-top box. ([0045] where the video content source can be a set-top box).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails  authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/         Examiner, Art Unit 2142    

/KAVITA STANLEY/         Supervisory Patent Examiner, Art Unit 2176